UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Form 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Date of report (date of earliest event reported):June 25, 2010 Unify Corporation(Exact name of registrant as specified in its charter) Delaware 001-11807 94-2710559 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 1420 Rocky Ridge Drive, Suite 380Roseville, California 95661 (Address of principal executive offices) Registrant’s telephone number, including area code: (916) 218-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. AGREEMENT AND PLAN OF MERGER On June 29, 2010, Unify Corporation, a Delaware corporation (“Unify” or the “Company”), entered into an Agreement and Plan of Merger (the “Merger Agreement”), by and among the Company, Unify Acquisition Corp., a California corporation and wholly-owned subsidiary of the Company, and Software Office Solutions, Inc., d/b/a Daegis (“Daegis”), and all of the shareholders of Daegis.
